Exhibit 10(p) CITY HOLDING COMPANY as Issuer INDENTURE Dated as of March 27, 2008 WELLS FARGO BANK, NATIONAL ASSOCIATION As Trustee JUNIOR SUBORDINATED DEBT SECURITIES Due June 15, 2038 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Definitions 1 ARTICLE II DEBT SECURITIES SECTION 2.01. Authentication and Dating 8 SECTION 2.02. Form of Trustee's Certificate of Authentication 8 SECTION 2.03. Form and Denomination of Debt Securities 9 SECTION 2.04. Execution of Debt Securities 9 SECTION 2.05. Exchange and Registration of Transfer of Debt Securities 9 SECTION 2.06. Mutilated, Destroyed, Lost or Stolen Debt Securities 12 SECTION 2.07. Temporary Debt Securities 13 SECTION 2.08. Payment of Interest 14 SECTION 2.09. Cancellation of Debt Securities Paid, etc 15 SECTION 2.10. Computation of Interest 15 SECTION 2.11. Extension of Interest Payment Period 17 SECTION 2.12. CUSIP Numbers 18 SECTION 2.13. Global Debentures 18 SECTION 2.14. Income Tax Certification 20 ARTICLE III PARTICULAR COVENANTS OF THE COMPANY SECTION 3.01. Payment of Principal, Premium and Interest; Agreed Treatment of the Debt Securities 20 SECTION 3.02. Offices for Notices and Payments, etc 21 SECTION 3.03. Appointments to Fill Vacancies in Trustee's Office 21 SECTION 3.04. Provision as to Paying Agent 22 SECTION 3.05. Certificate to Trustee 23 SECTION 3.06. Additional Interest 23 SECTION 3.07. Compliance with Consolidation Provisions 23 SECTION 3.08. Limitation on Dividends 23 SECTION 3.09. Covenants as to the Trust 24 -i- TABLE OF CONTENTS (CONTINUED) Page ARTICLE IV LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE SECTION 4.01. Securityholders' Lists 25 SECTION 4.02. Preservation and Disclosure of Lists 25 SECTION 4.03. Financial and Other Information 26 ARTICLE V REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT SECTION 5.01. Events of Default 27 SECTION 5.02. Payment of Debt Securities on Default; Suit Therefor 29 SECTION 5.03. Application of Moneys Collected by Trustee 30 SECTION 5.04. Proceedings by Securityholders 31 SECTION 5.05. Proceedings by Trustee 31 SECTION 5.06. Remedies Cumulative and Continuing 32 SECTION 5.07. Direction of Proceedings and Waiver of Defaults by Majority of Securityholders 32 SECTION 5.08. Notice of Defaults 33 SECTION 5.09. Undertaking to Pay Costs 33 ARTICLE VI CONCERNING THE TRUSTEE SECTION 6.01. Duties and Responsibilities of Trustee 34 SECTION 6.02. Reliance on Documents, Opinions, etc 35 SECTION 6.03. No Responsibility for Recitals, etc 36 SECTION 6.04. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May Own Debt Securities 37 SECTION 6.05. Moneys to be Held in Trust 37 SECTION 6.06. Compensation and Expenses of Trustee 37 SECTION 6.07. Officers' Certificate as Evidence 38 SECTION 6.08. Eligibility of Trustee 38 SECTION 6.09. Resignation or Removal of Trustee, Calculation Agent, Paying Agent or Debt Security Registrar 39 SECTION 6.10. Acceptance by Successor 40 SECTION 6.11. Succession by Merger, etc 41 SECTION 6.12. Authenticating Agents 41 -ii- TABLE OF CONTENTS (CONTINUED) Page ARTICLE VII CONCERNING THE SECURITYHOLDERS SECTION 7.01. Action by Securityholders 43 SECTION 7.02. Proof of Execution by Securityholders 43 SECTION 7.03. Who Are Deemed Absolute Owners 44 SECTION 7.04. Debt Securities Owned by Company Deemed Not Outstanding 44 SECTION 7.05. Revocation of Consents; Future Securityholders Bound 44 ARTICLE
